OliveR, Chief Judge:
These three appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the appeals for reappraisement set forth in Schedule “A” hereto attached and made a part hereof are limited to the merchandise shipped by Kokusi Boeki Kaisha, Ltd. of Japan.
2. That the merchandise was appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927, 84th Congress, 2nd Session.
3. That at the time of exporation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exporation to the United States, were the values found by the Appraiser less buying commission of 10% or 13% as noted on the invoices.
4. That the appeals for reappraisement set forth in Schedule “A”, as heretofore limited, are submitted on this stipulation.
*444On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove indentified, is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (91 Treas. Dec. 295, T.D. 54165), and hold that such statutory value therefor is the values found by the appraiser, less buying commission of 10 per centum or 13 per centum, as noted on the invoices.
Judgment will be rendered accordingly.